IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 99-31071
                  Consolidated with No. 99-31140




SALLY CAMPBELL;
LOUISIANA CHRISTIAN COALITION,
                                         Plaintiffs-Appellees,

                              versus

ST. TAMMANY PARISH SCHOOL BOARD; EDDIE FIELDING, in his official
capacity as a member of the St. Tammany Parish School Board; A.R.
SMITH, also known as Smitty Smith, in his official capacity as a
member of the St. Tammany Parish School Board; GREGORY J. SAURAGE,
in his official capacity as a member of the St. Tammany Parish
School Board; DONALD J. VILLERE, in his official capacity as a
member of the St. Tammany Parish School Board; PATTI YOUNG, in her
official capacity as a member of the St. Tammany Parish School
Board; DANIEL G. ZECHENELLY, in his official capacity as a member
of the St. Tammany Parish School Board; BETTY VERZWYVELT, in her
official capacity as a member of the St. Tammany Parish School
Board; JOHN C. LAMARQUE, in his official capacity as a member of
the St. Tammany Parish School Board; E. ROTH ALLEN, in his official
capacity as a member of the St. Tammany Parish School Board; JAMES
PANKS, SR., also known as Ronnie Panks, Sr., in his official
capacity as a member of the St. Tammany Parish School Board;
ANTHONY TEDESCO, also known as Tony Tedesco, in his official
capacity as a member of the St. Tammany Parish School Board; RAY A.
ALFRED, in his official capacity as a member of the St. Tammany
Parish School Board; MARY K. LYNCH, in her official capacity as a
member of the St. Tammany Parish School Board; CHARLES T. HARRELL,
in his official capacity as a member of the St. Tammany Parish
School Board; NEAL M. HENNEGAN, in his official capacity as a
member of the St. Tammany Parish School Board; LEONARD P.
MONTELEONE, in his official capacity as Superintendent of the St.
Tammany Parish School Board; WILLIAM B. BRADY, in his official
capacity as Administrative Supervisor of the St. Tammany Parish
School Board,

                                         Defendants-Appellants.
             Appeals from the United States District Court
          For the Eastern District of Louisiana, New Orleans

                ORDER ON PETITION FOR PANEL REHEARING

         (Opinion 3/9/00, 5 Cir., _____, _____   F.3d _____ )

Before POLITZ, JOHN R. GIBSON,* and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:

     We held that the First Amendment does not force the St.

Tammany Parish School Board to permit partisan political activity,

for-profit fund-raising, and “religious services” in a limited

public forum, reserved for recreational and civic activities.    The

entire court has refused to reconsider the panel’s opinion.      The

panel has refused to reconsider for the reasons we will explain.

     St. Tammany policy permits “the use of some of the public

school buildings as a limited public forum.”1     The policy permits

“civic and recreational meetings and entertainment and other uses

pertaining to the welfare of the community.”2      Basketball games,

Scout meetings, and dance or music recitals were the overwhelming

uses of the facilities disclosed by the record.3    While the policy


     *
         Circuit Judge of the Eighth Circuit, sitting by designation.
     1
       St. Tammany Parish School Board, Use of School Facilities
Policy (Nov. 13, 1997). There is a complete stipulation covering
the use of school facilities under the rules at issue here
suggesting in part that many groups like to play basketball.
     2
         Id.
     3
       There is a complete stipulation covering the use of school
facilities under the rules at issue here suggesting in part that

                                   2
did not attempt to restrict First Amendment activity attendant to

such civic or recreational uses,4 it did exclude partisan political

activity,      for-profit      fund-raising,         and   “religious      services      or

religious instruction.”5            Tracking the prohibitions of the rule,

plaintiffs requested permission to use St. Tammany’s facilities on

a specific occasion “to worship the Lord in prayer and music” and

to “pray about” and “engage in religious and Bible instruction with

regard    to”      various   issues.6       The      school     district     denied     the

request, and the plaintiffs filed suit. The district court granted

summary judgment for the plaintiffs, persuaded that the rule was

too vague.         We reversed.

                                            I

     We remain convinced that St. Tammany has not created a public

forum.         The    government,    when       it    chooses    to   open      a    forum,

necessarily has leeway to establish the terms upon which the forum

is opened.           Thus, for example, in Lehman v. City of Shaker

Heights,7      a     city   government   had         the   prerogative     to       exclude

political advertising, even though it generally allowed commercial


many groups like to play basketball.
     4
       Compare Bd. of Airport Comm’rs v. Jews for Jesus, 482 U.S.
569 (1987) (striking down a categorical ban on First Amendment
activity in airports).
     5
         Id.
     6
       Campbell v. St. Tammany’s Sch. Bd., 206 F.3d 482, 484 (5th
Cir. 2000).
     7
         418 U.S. 298 (1974).

                                            3
advertising on city busses.8       This even though political speech

lies at the core of the First Amendment.      St. Tammany has done no

more than exercise that leeway. It does not censor First Amendment

activity attendant to the civic or recreational use of school

facilities.     It merely forbids three activities, albeit expressive

activities: partisan political activity, for-profit fund-raising,

and religious services.

     Since a middle school is not a traditional public forum,9 the

type of forum created by the St. Tammany policy is a function of

the intent of the Board.     As the Supreme Court held in Cornelius v.

NAACP Legal Defense and Educational Fund,10

     The government does not create a public forum by inaction or
     by permitting limited discourse, but only by intentionally
     opening a nontraditional forum for public discourse.
     Accordingly, the Court has looked to the policy and practice
     of the government to ascertain whether it intended to
     designate a place not traditionally open to assembly and
     debate as a public forum. The Court has also examined the
     nature of the property and its compatibility with expressive
     activity to discern the government’s intent.11

Here, the intent of St. Tammany is abundantly clear.       The policy

begins by indicating that it seeks to create “a limited public




     8
418 U.S. at 300-02.
     9
       See Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267
(1988) (“The public schools do not possess all of the attributes of
streets, parks, and other traditional public forums . . . .”).
     10
          473 U.S. 788 (1985).
     11
473 U.S. at 802.

                                    4
forum.”12       That intent, to limit use of the forum, is reinforced by

the restrictions imposed in the policy: no partisan political

activity, no for-profit fund-raising, and no religious services.

These evenhanded exclusions, which the record shows to have been

uniformly enforced, also rebut any inference that the purpose

statement is somehow pretextual, or made in bad faith.                 That St.

Tammany     does      not   censor   speech   incident   to   the   civic    and

recreational uses for which the forum was opened, even specifically

including religious viewpoints, “does not imply that the forum

thereby becomes a public forum for First Amendment purposes.”13               It

merely implies that St. Tammany assiduously avoided viewpoint

discrimination, while still limiting the purposes for which it

opened its schools.

     St. Tammany has not permitted an indiscriminate range of uses.

Express permission, almost always in writing, is required before

using     any    of   the   school   facilities.     Many     groups   use   the

facilities, but for only a handful of purposes.               Although “civic

and recreational” uses might have a quite different meaning in San

Francisco or Chicago, the local school board, familiar with St.

Tammany Parish culture, knew what “civic and recreational” uses

meant in St. Tammany.         Their expectations regarding the activities

they were permitting were not disappointed, and the uses made of

     12
       St. Tammany Parish School Board, Use of School Facilities
Policy (Nov. 13, 1997).
     13
473 U.S. at 805.

                                         5
school facilities in no way frustrated the board’s explicit purpose

of creating a limited public forum.   For example, well over half of

the uses reported in the record are affirmatively described as

sports, dance or music recitals, or Scouting events.14   The record

affirmatively reflects that almost seventy-five percent of all uses

were for activities directly related to students, including PTA

meetings, standardized tests, and graduations. Although the record

shows some that civic groups, such as the Chamber of Commerce or

homeowners’ associations, occasionally met in a school cafeteria,

the record contains no evidence of the content of the programs,

beyond occasional annotations referring to annual teas or banquets.

Some plainly were relevant to students; a Lion’s Club, for example,

“adopted” a school.   In sum, the record shows that St. Tammany

schools were overwhelmingly used by groups for activity of interest

to students or parents.   Such a limited set of uses does not create

a public forum, as the Supreme Court held in Perry Education

Association v. Perry Local Educators’ Association:

     We can only conclude that the schools do allow some outside
     organizations such as the YMCA, Cub Scouts, and other civic
     and church organizations to use the facilities. This type of
     selective access does not transform government property into

     14
        While groups having a religious character often used the
schools, the record reveals that those groups almost always played
basketball: “Knights of Columbus: Hoop Shots”; “Starlight Baptist:
Basketball Practice.”      The Fellowship of Christian Athletes
apparently shares this proclivity for basketball. One request for
use read: “We need a place to practice [basketball] because Slidell
High’s gym is being used for Fellowship of Christian Athletes.”
This is in fact the only mention in the record of use by this
group, despite Plaintiffs’ efforts to highlight it.

                                 6
     a public forum. . . . Moreover, even if we assume that by
     granting access to the Cub Scouts, YMCA’s, and parochial
     schools, the School District has created a “limited” public
     forum, the constitutional right of access would in any event
     extend only to other entities of similar character. While the
     school mail facilities thus might be a forum generally open
     for use by the Girl Scouts, the local boys’ club, and other
     organizations that engage in activities of interest and
     educational relevance to students, they would not as a
     consequence be open to an organization such as PELA, which is
     concerned with the terms and conditions of teacher
     employment.15

On the record of this case St. Tammany has not created a public

forum.    It limited use at all times, and the uses it allowed are

overwhelmingly typical interests and activities of students and

parents – mostly recreation and sport.

     St. Tammany is attempting to open its school facilities.           A

contrary holding would frustrate that objective and diminish,

rather than increase, opportunities for freedom of speech.        Under

the Supreme Court’s jurisprudence, a government entity such as a

school board has the opportunity to open its facilities to activity

protected by the First Amendment, without inviting political and

religious activities presented in a form that would disserve its

efforts   to   maintain   neutrality.   We   are   persuaded   that   the

Constitution does not deprive local school boards of that choice,

and courts stand ready to hear complaints of pretext or bad faith.

Were we to hold otherwise, a school board would be put to a choice

of maintaining a public forum or no forum at all.       Just as church


     15
       Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S.
37, 47-48 (1983) (emphasis added).

                                   7
services could not be excluded from a public forum, neither could

partisan political activities or for-profit fund-raising. There is

no “in between” forum in which religious services must be allowed

but partisan political activity can be banned.                   The concept of a

limited    public   forum     does   not       permit   such    preferences       –    a

preference for religion that itself could be seen as viewpoint

based.16    Nor could St. Tammany allow civic and recreational uses,

but categorically bar all attendant First Amendment activity.17

Thus, if St. Tammany cannot define and limit the forum it creates,

it may have no alternative but to close its doors to all after-

hours activity.

                                          II

     We remain convinced that St. Tammany’s policy is not viewpoint

discriminatory.        By its plain language, St. Tammany’s policy

permits the expression of religious viewpoints.                 Immediately after

the provision challenged here, barring “religious services or

religious instruction on school premises,” the policy goes on to

state:     “However,   the    use    of       school    facilities      by   outside

organizations or groups outside school hours for the purpose of

discussing    religious      material         or   material    which    contains       a

religious     viewpoint      or   for     distributing         such    material       is



     16
       See Heffron v. Int’l Soc’y for Krishna Consciousness, Inc.,
452 U.S. 640, 652-53 (1981).
     17
          See Jews for Jesus, 482 U.S. at 577.

                                          8
permissible if it does not interfere with one of the primary uses

of such facilities.”18 The policy’s express tolerance of discussion

from a religious viewpoint rebuts any inference of viewpoint

discrimination.

     St.   Tammany’s   policy   is       supported   by   rational    reasons

sufficient to rebut any inference that its decision to exclude

religious services was viewpoint discriminatory. Especially where,

as here, the school district has affirmative evidence that its

motive was not viewpoint discrimination,19 such reasons need only

be rational.    They need not be compelling.          St. Tammany has not

singled out religious speech for unfavorable treatment.              What St.

Tammany has done is to prohibit three forms of potential activities

that might erode the neutrality of the schools.             St. Tammany bars

partisan   political   activity,     lest   the   schools    be   drawn   into

partisan frays or give an appearance of support for Democrats or

Republicans. St. Tammany bars religious services, lest the schools

appear to prefer Christians or Muslims, and religion over non-

religion.20   It does not matter that the Establishment Clause does


     18
       St. Tammany Parish School Board, Use of School Facilities
Policy (Nov. 13, 1997) (emphasis added).
     19
       The provisions of St. Tammany’s policy that expressly permit
discussion of religious viewpoints provide affirmative evidence
that the policy is not driven by viewpoint discrimination.
     20
        This parallelism raises the question of how far the
Plaintiffs would take their reasoning. Would not St. Tammany also
be required to allow Democrats and Republicans to hold rallies on
school campuses? See Heffron, 452 U.S. at 652-53.

                                     9
not require St. Tammany to exclude religious services.   The school

board could rationally decide as it did in discharging the duty of

evenhanded treatment. Nor does it matter that federal judges would

cast a different vote were they members of the school board, or

that political winds encourage such views – at least, it should not

matter.

     This distinction, between prohibiting religious services and

prohibiting expression from a religious viewpoint, is no more

conceptually difficult than the distinction between prohibiting

picketing and prohibiting all picketing except that which bears on

a labor dispute.21   A religious service is an activity, a manner of

communicating which carries a very special and distinct meaning in

our culture.   While a service may express a religious viewpoint,

for example, a Catholic mass featuring a prayer for the welfare of

the unborn and for the reform of American abortion law, the

distinction is between medium and message.22    Under St. Tammany’s

     21
        See Police Dept. of Chicago v. Mosley, 408 U.S. 92, 95-97
(1972) (noting that the “operative distinction is the message on
the   picket   sign,”  and   explaining  past   jurisprudence  as
“condemn[ing] . . . discrimination among different users of the
same medium of expression”).
     22
       Widmar v. Vincent, 454 U.S. 263, 269 (1981), is not to the
contrary.   As the Supreme Court made clear in Cornelius, the
University in Widmar had “evidenced a clear intent to create a
public forum.” 473 U.S. at 802. The error made by the University,
which Widmar corrected, was the “erroneous conclusion that the
Establishment Clause required the exclusion of groups meeting for
religious purposes.” 473 U.S. at 803.    Here, by contrast, St.
Tammany has evidenced, by its rules and by the manner of
enforcement, a clear intent to create only a limited public forum.


                                 10
policy, thus, a Catholic group could assemble on school property to

“discuss” a Christian anti-abortion viewpoint and “distribute . .

. material” advocating a Christian anti-abortion viewpoint.              They

would only run afoul of the policy if they also chose to “conduct

religious services.”23

     “[R]eligious     organizations”     do   not   “enjoy      rights     to

communicate . . . superior to those of other organizations having

social, political or ideological messages to proselytize.”24               In

this case, St. Tammany decided that it did not wish to create a

public forum.     Rather, it preferred a policy of not restricting

free expression attending the permitted uses of school facilities,

while still avoiding forms of expressive activity that it believed

eroded its goal of neutrality.     No one in this case contends that

St. Tammany is guilty of viewpoint discrimination because it bars

partisan political activity. Insisting here that St. Tammany’s ban

on religious services is unconstitutional looks less like a reach

for equal treatment, and more like a reach for an affirmative

preference for religious speakers over political speakers.

                                  III

     In denying rehearing we note that in the present case, the

Plaintiff    specifically   requested    accommodations   for    a   single


     23
        The churches of St. Tammany Parish have little or no
interest in using a school facility for such purposes, as a scan of
the uses made discloses.
     24
          Heffron, 452 U.S. at 652-53.

                                  11
program of religious worship and instruction. The carefully framed

request for use did not propose to lecture or teach religion or

religious tenets.     The Coalition’s request and the St. Tammany

rules are fairly read to speak to worship services.          St. Tammany

policy follows its prohibition of religious instruction with an

explicit statement that “discussing religious material or material

which contains a religious viewpoint” is permitted.             Read in

context, the distinction between religious instruction as part of

a religious service and instructing on the matter of religion is

clear.      St. Tammany’s rules need not be read to prohibit the

latter.25    In any event, that question is not presented in this

case.

                                    IV

     Plaintiffs draw to our attention the Supreme Court’s decision

to grant certiorari in Good News Club v. Milford Central School.

This case, however, is materially different.26     The Milford policy

provides that “School        premises shall not be used . . . for

religious purposes.”27       There is a powerful argument that such a

prohibition against the use of facilities for a religious purpose

is   facially     invalid     as   inevitably   presenting     viewpoint


     25
       See Bronx Household of Faith v. Cmty. Sch. Dist. No. 10, 127
F.3d 207, 217 (2d Cir. 1997) (Cabranes, J., concurring in part and
dissenting in part).
     26
          202 F.3d 502 (2d Cir. 2000), cert granted 2000 WL 838152.
     27
202 F.3d at 507.

                                    12
discrimination.     This sharply contrasts with St. Tammany Parish’s

prohibition of a religious service.       The purpose of the speaker is

not the inquiry in St. Tammany Parish.          Nor does it present the

question of religious instruction.         In St. Tammany Parish the

request was to “worship the Lord in prayer and music . . .,” as we

have explained.

     The baseline of both the majority and the dissenting opinions

in the Second Circuit’s decision in Good News Club was that a

worship service could properly be excluded.          In the limited forum

created by    St.   Tammany   Parish,   there   is   no   restriction   upon

religious    activity,     including    teaching      from    a   religious

perspective, attending use of the school facility unless it was

partisan political activity, for profit activity, or a religious

service.    To illustrate our point, as we have read the St. Tammany

Parish rule, encouraging children to memorize Bible verses with

opening and concluding prayer may be a religious activity, it may

have a religious purpose, but it would not be prohibited as a

religious service.       St. Tammany Parish’s rule against religious

service is facially valid, and there is no evidence that its

efforts to create a limited public forum or its application of its

rules are a pretext for viewpoint-based discrimination.             Fairly

read in context, the rule draws a clear common sense distinction.

That the meaning of a rule prohibiting a religious service can be

taxed at its margins is no fatal vice.          It is understandable and



                                   13
falls   far   short   of    an     unlicensed   power   to    censor.      The

evenhandedness   of   St.        Tammany’s   regulations     of   its   school

facilities belies any contrary suggestion.

                                       V

     Treating the Petition for Rehearing En Banc as a Petition for

Panel Rehearing, the Petition for Panel Rehearing is DENIED.               The

court having been polled at the request of one of the members of

the court and a majority of the judges who are in regular active

service not having voted in favor (FED. R. APP. P. and 5TH CIR. R.

35), the Petition for Rehearing En Banc is DENIED.




                                       14
EDITH H. JONES, Circuit Judge with whom SMITH, BARKSDALE, EMILIO M.

GARZA, and DeMOSS, Circuit Judges dissenting from the denial of

rehearing en banc:



           This is an equal access case.        The question is whether

public authorities may exclude “religious services or religious

instruction” as after-hour rental uses of school facilities, when

they have permitted all other uses consistent with the “welfare of

the public”, except partisan political activity28 and for-profit

fund-raising.   In upholding this blatant discrimination against

religious speech a panel of our court seriously erred. Campbell v.

St. Tammany Parish Sch. Bd., 206 F.3d 482 (5th Cir. 2000).              Its

opinion   conflicts   with   the   Supreme   Court’s   equal   access   and

viewpoint discrimination cases, decisions of five other circuit

courts, and previous Fifth Circuit cases.          We dissent from the

denial of en banc review.

           The facts are straightforward.        The St. Tammany Parish

School Board allows after-hours use of its facilities for civic,

social and recreational purposes,        subject to the exceptions noted

above.    Over sixty buildings have been opened to hundreds of

community groups.29   But Sally Campbell and the Christian Coalition


     28
          No issue of partisan political            use   of   the   school
buildings is before us in this case.
     29
          These include the Fellowship of Christian Athletes; Mt.
Zion Methodist Church Annual Tea; Wildlife and Fisheries Hunter

                                    15
were, under this policy, denied permission to use the facilities to

discuss educational, family and political issues, to pray about

those issues, to teach the Bible with regard to those issues, and

to worship God in prayer and music.

           As the panel noted, this case turns initially on what

type of expressive forum the school board created.            When public

facilities are available “for indiscriminate use by the general

public”,   a   designated   public   forum   exists,   and   content-based

exclusion of speakers must survive strict scrutiny review.           Perry

Education Ass’n. v. Perry Local Educators’ Ass’n., 460 U.S. 37, 47,

103 S. Ct. 948, 956 (1983).       If, however, because of the narrow

scope of its intended use, a forum is non-public, then reasonable,

viewpoint-neutral content restrictions may be imposed.           See, e.g.

Perry 460 U.S. at 47, 103 S. Ct. 956 (teachers’ mailboxes are a

nonpublic forum); Lamb’s Chapel v. Center Moriches Union Free Sch.

Dist., 508 U.S. 384, 113 S. Ct. 2141 (1993) (excluding religious


safety training; Southeastern University Community Education
Classes; Mary Dee’s Dance Studio recital; church black history
program; Young Marines meeting; Knights of Columbus meeting; Pride-
Rape defense program, etc. The St. Tammany School facilities have
been used for a variety of other purposes, such as: Righteous
Rumble Youth Conference; Brugier Homeowner’s Association Candidate
Forum; Northshore DARE Association Meeting; Willow Wood Homeowner’s
Association meeting; Folsom Native Plant Society meeting; Northwest
St. Tammany Civic Association meeting; Primary Colors Pre-school
Christmas program; Relay for Life Cancer fundraiser; Pearl River
Volunteer Fire Department banquet; First Church of God banquet;
Drainage Board meeting; Gold Wing Riders benefit; Boy and Girl
Scouts meetings; Young Blood International seminar; wedding
reception; EPA meeting; Kiwanis Club breakfast; Sister-to-Sister
conference; and Commission on Families fair.

                                     16
viewpoint from access to after-hours use of school facilities is

unconstitutional).

            The   panel’s   first   error   lies    in   its   allowing   St.

Tammany’s policy to dictate what type of forum exists.            The panel

observes the Board’s written limits on use of school facilities and

concludes   that,   because    political    and    for-profit   fundraising

activities are prohibited as well as religious instruction or

worship, the Board was not solely motivated to discriminate against

religious speech.     Further, the district policy restricts “more

types of uses” than a policy that the Second Circuit held did not

create a public forum.      Bronx Household of Faith v. Community Sch.

Dist. No. 10., 127 F.3d F.3d 207, 210 (2nd Cir. 1997).          Implicitly,

the panel holds that the panoply of what the school district

permits is less important to the forum determination than the

speech it excludes.30

            With due respect, the panel is looking through the wrong

end of the telescope.       Such a narrow view of the conditions under

which a designated public forum can arise is incorrect.                   “The

Constitution forbids a state to enforce certain exclusions from a

forum generally open to the public, even if it was not required to

create the forum in the first place.”       Widmar v. Vincent, 454 U.S.
30
      For reasons that are not clear, the panel in its lengthy
order on panel rehearing, no longer perceives this as a “minimally
sufficient” case to maintain the school buildings’ status as a non-
public forum. See Campbell, 206 F.3d at 487.


                                    17
263, 267-68, 102 S. Ct. 269, 273 (1981) (emphasis added). See also

Perry, 460 U.S. at 45, 103 S.Ct. at 955.         All that is required is

that the forum be “generally open” to the public: “Once a forum is

opened up to assembly or speaking by some groups, government may

not prohibit others from assembling or speaking on the basis of

what they intend to say.”      Police Department of Chicago v. Mosley,

408 U.S. 92, 96, 92 S. Ct. 2286, 2290 (1972) (emphasis added).             See

Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267, 108 S. Ct.
562, 568 (1988)(public facilities opened for indiscriminate use by

the   general   public   “or   by   some   segment   of   the   public”   are

designated public fora).

           Also pertinent for present purposes, the Supreme Court

has strongly suggested that a designated public forum is created

when a school district, which purports to prohibit after-hours

“religious uses” of public facilities, nevertheless allows access

by a wide variety of private organizations, including some that may

have carried out religious purposes. See Lamb’s Chapel,508 U.S. at

391, 113 S. Ct. at 2146 (1993);31 see also Bronx Household, 127 F.3d
31
          “The Church argued below that because under Rule 10 of
the rules issued by the District, school property could be used for
‘social, civic, and recreational’ purposes, the District had opened
its property for such a wide variety of communicative purposes that
restrictions on communicative uses of the property were subject to
the same constitutional limitations as restrictions in traditional
public forums such as parks and sidewalks. Hence, its view was
that subject matter or speaker exclusions on District property were
required to be justified by a compelling state interest and to be
narrowly drawn to achieve that end. . . .         The argument has
considerable force, for the District’s property is heavily used by

                                     18
207, 218 (2nd Cir. 1997)(Cabranes, J., concurring and dissenting)

(noting   that      Bronx   Household    is     bound     to     non-public    forum

description    of    school   district       policy     by     circuit    precedent,

notwithstanding “anvil-like hint” in Lamb’s Chapel.

           Contrary to the panel decision, most circuit courts have

recognized    that    the   government       “create[s]      a   public    forum   by

allowing diverse groups to use its auditorium.”                   Concerned Women

for America, Inc. v. Lafayette County, 883 F.2d 32, 34 (5th Cir.

1989). That a public school rather than a university or library or

ballpark is the facility in question makes no difference.                          See

Grace Bible Fellowship 941 F.2d 45 (1st Cir. 1991)(Breyer, J., on

the panel); Gregoire v. Centennial Sch. Dist., 907 F.3d 1366 (3rd

Cir. 1990).      It is what the school district “does, not what it

says” that determines the type of forum.                 Gregoire, 907 F.2d at

1374 (citing Board of Education v. Mergens, 496 U.S. 226, 244, 110
S. Ct. 2336, 2369 (1990)).       Were it otherwise, a public body could

unilaterally narrow a designated public forum so as to exclude

disfavored groups, cynically circumventing the Supreme Court’s

public forum jurisprudence.        This court and others have thwarted

such obvious machinations. Gregoire, 907 F.2d at 1378; Hays County

Guardian v. Supple, 969 F.2d 111, 117-18 (5th Cir. 1992).


a wide variety of public organizations, including some that
presented a “close question,” which the Court of Appeals resolved
in the District’s favor, as to whether the District had in fact
already opened its property for religious uses.” [footnote omitted]
(emphasis added) Lamb’s Chapel, id. at 2146.

                                        19
               Since the broad “welfare of the community” standard and

the actual use of the facilities, rather than the district’s

exclusion of three categories of speech, determine the type of

forum, it should have been plain that the St. Tammany policy

created a limited public forum. See, e.g., Grace Bible Fellowship,
941 F.2d at 47; Gregoire, 907 F.2d at 1374, 1375.               Cases in which

non-public fora were found, by contrast, were those in which the

forum is not dedicated to general debate or the free exchange of

ideas,    or    the   nature   of   the    property   is    “inconsistent     with

expressive      activity.”      Cornelius      v.   NAACP   Legal   Defense    and

Education Fund, 473 U.S. 788, 803, 105 S. Ct. 3439, 3449 (1985).32

Neither of those descriptions accords with St. Tammany’s policy or

practice.

               Under the proper test, the district facilities were open

“indifferently”33 for use by private groups.                 The content-based

exclusion of religious speakers from access to the facilities is




     32
          The various cases finding that a non-public forum existed
are clearly distinguishable from the present factual situation.
See Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S. Ct. 2714
(1974) (limited access to advertising space on buses); Greer v.
Spock, 424 U.S. 828, 96 S. Ct. 1211 (1976) (military base is a non-
public forum); Adderley v. Florida, 385 U.S. 39, 87 S. Ct. 242
(1966) (jailhouse grounds not public forum); Cornelius, 473 U.S.
788, 105 S. Ct. 3439 (1985) (federal work place exists to accomplish
the business of the employer and is thus not open to all charitable
organizations. See also Perry,460 U.S. at 47, 103 S. Ct. at 956).
     33
          Knights of the Ku Klux Klan v. East Baton Rouge Parish
Sch. Bd., 578 F.2d 1122 (5th Cir. 1978).

                                          20
censorship pure and simple.           Grace Bible Fellowship, 941 F.2d at

47.   As the Supreme Court explains,

            If a state refused to let religious groups use
            facilities open to others, then it would
            demonstrate not neutrality but hostility
            toward religion.    “The Establishment Clause
            does not license government to treat religion
            and those who teach or practice it, simply by
            virtue of their status as such, as subversive
            of American ideals and therefore subject to
            unique disabilities.”

Board of Education of Westside Community Schools Mergens, 496 U.S.
226, 248, 110 S. Ct. 2356, 2371 (1990) (citing McDaniel v. Paty, 435
U.S. 618, 641, 98 S. Ct. 1322, 1335 (1978) (Brennan, J., concurring

in judgment)) (emphasis added).34

            The panel’s second error was to construe the board’s

policy,    if   it     legitimately     created      a   non-public   forum,   as

maintaining     both     a   reasonable      and    viewpoint-neutral    content

restriction against religious worship and instruction.                     In a

nonpublic forum, “content discrimination may be permissible if it

preserves the purposes of that limited forum, [but] viewpoint

discrimination . . . is presumed impermissible when directed

against    speech      otherwise      within       the   forum’s   limitations.”




      34
          See also Widmar, 454 U.S. at 269, 102 S.Ct. at 274. (if
the government creates a “generally open forum,” it cannot
discriminate against groups “engag[ing] in religious worship and
discussion [since] [t]hese are forms of speech and association
protected by the First Amendment.”) So much for the panel’s
attempted distinction between religious meetings and “religious
instruction and worship.”

                                        21
Rosenberger v. Rector and Visitors of the Univ. of Virginia, 515
U.S. 819, 829-30, 115 S. Ct. 2510, 2517 (1995).

             The   panel   opinion   says    nothing     about    the   policy’s

reasonableness, which must be judged in light of the forum’s

general    “welfare   of   the   public”     standard.      The    omission   is

particularly curious given the Supreme Court’s criticism in Lamb’s

Chapel that the lower court there had failed to examine the

reasonableness of a restriction against using school buildings

after-hours for “religious purposes”.             One would suppose that

without a finding of its reasonableness vis à vis the scope of the

forum, a content restriction is doomed.           Lamb’s Chapel, 508 U.S.

at 393 n. 6, 113 S. Ct. at 2147 n. 6.

             The policy is, in any event, unreasonable.              Perhaps it

was motivated by fear that public schools would become the font of

off-hours sectarian activity, but there is no record evidence of

this.     If, on the other hand, the fears relate to excessive use of

the facilities, the district could review its custodial regulations

to assure that all off-hours costs were recovered.               But there is no

evidence of these fears, either.            Compare Fairfax Cov. Church v.

Fairfax County School Board, 17 F.3d 703 (4th Cir. 1994). Finally,

no legitimate establishment clause violation occurs from allowing

religious groups equal access to after-hours rentals.35


     35
          “It does not violate the Establishment Clause for a
public [school] to grant access to its facilities on a religion-
neutral basis to a wide spectrum of ... groups, including groups

                                     22
               The crux of the issue is this:        when measured against the

“welfare of the public standard,” how can the prohibition of

religious worship or instruction be anything other than viewpoint

discrimination?        Even the Second Circuit understood that religious

worship services are “the ultimate in speech from a religious

viewpoint”         Bronx Household, 127 F.3d at 215.          To describe the

exclusion as covering “religious activity” somehow outside the pale

of the community’s welfare makes no sense.             Such a distinction not

only invites active censorship by the St. Tammany School Board -

e.g., does a prayer or Christian exhortation at the Fellowship of

Christian Athletes meeting make it a religious worship service?36

– but it flatly discriminates against those who practice, rather

than simply profess or talk about, religion. Both of these effects

have        been   condemned   by   the    Supreme    Court’s   equal   access

jurisprudence.

               Most recently, the Court ruled that when a university

funds student publications generally, and does not exclude religion

as a subject matter, it is unconstitutional for the school to



that use meeting rooms for sectarian activities, accompanied by
some devotional exercise.” Rosenberger, 515 U.S. at 842, 115 S.Ct.
at 2523. Since the facilities are used after-hours, there is no
threat of a captive audience; since the facilities are used by a
variety of groups, there is no threat of the schools’ endorsing
religion: “[B]y creating a forum the [school] does not thereby
endorse or promote any of the particular ideas aired there.”
Widmar, 454 U.S. at 271 n.10, 102 S. Ct. at 275 n.10.
       36
               see n.2 supra.

                                          23
discriminate   based     on    some        speakers’    religious     viewpoint.

Rosenberger, supra. Allowing the Fellowship of Christian Athletes,

the Knights of Columbus and other religious groups to use the St.

Tammany facilities demonstrates, along with the board’s broad

written   access   policy,    that    religious        subject    matter    is   not

excluded from after-hours rentals.             Rosenberger made plain that

“the guarantee of neutrality is respected, not offended, when the

government, following neutral criteria and even-handed policies,

extends benefits to recipients whose ideologies and viewpoints,

including religious ones, are broad and diverse.” Rosenberger, 515
U.S. at 839, 115 S.Ct. at 2521; see also O’Connor, J. concurring,

(emphasizing   that    exclusion      of    religious    groups     would   evince

hostility to religion), 515 U.S. at 846 n. 5, 115 S. Ct. at 2525 n.

5.   Rosenberger condemned the imposition of viewpoint distinctions

by the university that would inevitably lead to “governmental

censorship, to ensure that all student writings and publications

meet some baseline standard of secular orthodoxy.” 515 U.S. at

844, 115 S.Ct. at 2524.       So it is in this case.             Rosenberger then

repeated the description of this danger from one of the Court’s

first equal access cases:

      [T]he dissent fails to establish that the distinction
      [between ‘religious’ speech and speech ‘about’ religion]
      has intelligible content. There is no indication when
      “singing hymns, reading scripture, and teaching biblical
      principals” cease to be “singing, teaching, and reading”-
      -all apparently forms of “speech,” despite their
      religious   subject   matter--and    become   unprotected
      “worship.” . . . [E]ven if the distinction drew an

                                       24
     arguably principled line, it is highly doubtful it would
     lie within the judicial competence to administer. Merely
     to draw the distinction would require the university--and
     ultimately the courts--to inquire into the significance
     of words and practices to different religious faiths, and
     in varying circumstances by the same faith.          Such
     inquiries would tend inevitably to entangle the State
     with religion in a manner forbidden by our cases.


Rosenberger, 515 U.S. at 845, 115 S.Ct. at 2524 (citing Widmar, 454
U.S. at 269-70, n.6, 102 S. Ct. at 274, n.6)(citations omitted).37



          To paraphrase one court, the panel opinion would allow

atheists to put on a program denouncing religion or anti-Semites to

sponsor a rant against Judaism, but it would not allow religious

believers of any stripe to convene or instruct the faithful in this


     37
          See also Church on the Rock v. City of Albuquerque, 84
F.3d 1273, 1278 (10th Cir. 1996), overturning a prohibition against
using an otherwise publicly available senior citizens’ center for
religious worship. The court held that:

     ... even if the City had not previously opened the Senior
     Centers to presentations on religious subjects, its
     policy would still amount to viewpoint discrimination.
     Any prohibition of sectarian instruction where other
     instruction is permitted is inherently non-neutral with
     respect to viewpoint. Instruction becomes “sectarian”
     when it manifests a preference for a set of religious
     beliefs.   Because there is no non-religious sectarian
     instruction (and indeed the concept is a contradiction in
     terms), a restriction prohibiting sectarian instruction
     intrinsically favors secularism at the expense of
     religion. Therefore, we conclude that the City’s policy
     constitutes viewpoint determination.

See also Good News/Good Sports Club v. School District of the City
of Ladue, 28 F.3d 1501, 1507 (8th Cir. 1994).



                                25
forum.   See Church on the Rock, 84 F.3d at 1279; see also Grace

Bible Fellowship, 941 F.2d at 47.    This is the very essence of

viewpoint discrimination.

          It is unfortunate for the citizens of the Fifth Circuit

that this court has seen fit to retreat from equal treatment of

religious speech and to deviate from fifteen years of consistent

Supreme Court jurisprudence on the subject. The St. Tammany school

board was not required to open its facilities for the “welfare of

the public.”   Once it did so, however, it could not arbitrarily

discriminate against religious speakers.     We dissent from the

denial of rehearing en banc.




                               26